Case: 14-50354      Document: 00512911664         Page: 1    Date Filed: 01/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50354
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

VICTOR ESTUPINAN-SOLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-753-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judge.
PER CURIAM: *
       Victor Estupinan-Solis (Estupinan) appeals his 53-month sentence for
illegal reentry.     He contends that his sentence, which falls within the
applicable guidelines range, is substantively unreasonable and greater than
necessary in light of the 18 U.S.C. § 3553(a) factors.
       This court reviews the substantive reasonableness of a sentence for an
abuse of discretion.       Gall v. United States, 552 U.S. 38, 51 (2007).                         “A


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50354    Document: 00512911664     Page: 2   Date Filed: 01/22/2015


                                 No. 14-50354

discretionary sentence imposed within a properly calculated guidelines range
is presumptively reasonable.” United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). As Estupinan properly concedes, his argument that
the presumption of reasonableness should not apply in his case because
U.S.S.G. § 2L1.2 lacks an empirical basis is foreclosed by our precedent. See
United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      We have rejected previously Estupinan’s argument that § 2L1.2’s double-
counting of a prior conviction in the calculation of a defendant’s offense level
and criminal history score necessarily renders a sentence unreasonable. See
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Likewise, we
have rejected substantive reasonableness challenges based on the alleged lack
of seriousness of illegal reentry. United States v. Juarez-Duarte, 513 F.3d 204,
212 (5th Cir. 2008); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006). The district court, which was “in a superior position to find facts and
judge their import under § 3553(a),” acknowledged Estupinan’s mitigating
arguments but concluded that a sentence near the middle of the guidelines
range was appropriate in light of his criminal history. Estupinan has failed to
make the showing necessary to rebut the presumption of reasonableness
afforded his sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
                                                                  AFFIRMED.




                                       2